NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0484n.06

                                       Case No. 14-5097

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                                 FILED
UNITED STATES OF AMERICA,                          )                        Jul 07, 2014
                                                   )                   DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                         )
                                                   )      ON APPEAL FROM THE UNITED
v.                                                 )      STATES DISTRICT COURT FOR
                                                   )      THE WESTERN DISTRICT OF
RICKY HUNTLEY,                                     )      TENNESSEE
                                                   )
       Defendant-Appellant.                        )
                                                   )
                                                   )



       BEFORE: MOORE, SUTTON, and ALARCÓN, Circuit Judges.


       SUTTON, Circuit Judge. Ricky Huntley pled guilty to being a felon in possession of a

firearm. The district court calculated his Sentencing Guidelines range based on his two previous

felony convictions for crimes of violence.       Huntley appeals, arguing that one of those

convictions—under Tennessee’s robbery statute, Tenn. Code Ann. § 39-13-401—was not for a

crime of violence. But we have already held that very statute to be a crime of violence under the

Armed Career Criminal Act, United States v. Mitchell, 743 F.3d 1054 (6th Cir. 2014), and we

interpret the Sentencing Guidelines the same way, United States v. Ford, 560 F.3d 420, 421 (6th

Cir. 2009). Huntley concedes Mitchell’s controlling force and has appealed solely to preserve

       
        The Honorable Arthur L. Alarcón, Senior Circuit Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
Case No. 14-5097
United States v. Huntley


the issue. See App’t Br. at 36. We therefore hold that Tennessee’s robbery statute is a crime of

violence under the Sentencing Guidelines too.

       We affirm.




                                                2